
QuickLinks -- Click here to rapidly navigate through this document


Exhibit No. 10.2.



QUESTAR CORPORATION

ANNUAL MANAGEMENT INCENTIVE PLAN

(As amended and restated effective February 11, 2003)


        Paragraph 1.    Name.    The name of this Plan is the Questar
Corporation Annual Management Incentive Plan (the Plan).

        Paragraph 2.    Purpose.    The purpose of the Plan is to provide an
incentive to officers and key employees of Questar Corporation (the Company) for
the accomplishment of major organizational and individual objectives designed to
further the efficiency, profitability, and growth of the Company.

        Paragraph 3.    Administration.    The Management Performance Committee
(Committee) of the Board of Directors shall have full power and authority to
interpret and administer the Plan. Such Committee shall consist of no less than
three disinterested members of the Board of Directors.

        Paragraph 4.    Participation.    Within 60 days after the beginning of
each year, the Committee shall nominate Participants from the officers and key
employees for such year. The Committee shall also establish a target bonus for
the year for each Participant expressed as a percentage of base salary or
specified portion of base salary. Participants shall be notified of their
selection and their target bonus as soon as practicable.

        Paragraph 5.    Determination of Performance Objectives.    Within
60 days after the beginning of each year, the Committee shall establish target,
minimum, and maximum performance objectives for the Company and for its major
operating subsidiaries and shall determine the manner in which the target bonus
is allocated among the performance objectives. The Committee shall also
recommend a dollar maximum for payments to Participants for any Plan year. The
Board of Directors shall take action concerning the recommended dollar maximum
within 60 days after the beginning of the Plan year. Participants shall be
notified of the performance objectives as soon as practicable once such
objectives have been established.

        Paragraph 6.    Determination and Distribution of Awards.    As soon as
practicable, but in no event more than 90 days after the close of each year
during which the Plan is in effect, the Committee shall compute incentive awards
for eligible participants in such amounts as the members deem fair and
equitable, giving consideration to the degree to which the Participant's
performance has contributed to the performance of the Company and its affiliated
companies and using the target bonuses and performance objectives previously
specified. Aggregate awards calculated under the Plan shall not exceed the
maximum limits approved by the Board of Directors for the year involved. To be
eligible to receive a payment, the Participant must be actively employed by the
Company or an affiliate as of the date of distribution except as provided in
Paragraph 8 and must not have been placed on probation during such year.

        Amounts shall be paid (less appropriate withholding taxes and FICA
deductions) according to the following schedule for Plan years beginning with
2001:

Award Distribution Schedule

Percent of
Award

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

67 % As soon as possible after initial award is determined 33   One year after
initial award is determined

--------------------------------------------------------------------------------

    100 %  

        Paragraph 7.    Restricted Stock in Lieu of Cash.    For 1992 and
subsequent years, participants who have a target bonus of $10,000 or higher
shall be paid all deferred portions of such bonus with

--------------------------------------------------------------------------------


restricted shares of the Company's common stock under the Company's Long-term
Stock Incentive Plan. Such stock shall be granted to the participant when the
initial award is determined, but shall vest free of restrictions according to
the schedule specified above in Paragraph 6.

        Paragraph 8.    Termination of Employment.    

        (a)  In the event a Participant ceases to be an employee during a year
by reason of death, disability, approved retirement, an award, or a reduction in
force, if any, determined in accordance with Paragraph 6 for the year of such
event, shall be reduced to reflect partial participation by multiplying the
award by a fraction equal to the months of participation during the applicable
year through the date of termination rounded up to whole months divided by 12.

        For the purpose of this Plan, approved retirement shall mean any
termination of service on or after age 55 with 10 years of service. For the
purpose of this Plan, disability shall mean any termination of service that
results in payments under the Company's long-term disability plan. A reduction
in force, for the purpose of this Plan, shall mean any involuntary termination
of employment due to the Company's economic condition, sale of assets, shift in
focus, or other reasons independent of the Participant's performance.

        The entire amount of any award that is determined after the death of a
Participant shall be paid in accordance with the terms of Paragraph 11.

        In the event of termination of employment due to disability, approved
retirement, or a reduction in force, a Participant shall be paid the
undistributed portion of any prior awards in his final paycheck or in accordance
with the terms of elections to voluntarily defer receipt of awards earned prior
to February 12, 1991, or deferred under the terms of the Company's Deferred
Compensation Plan. In the event of termination due to disability, approved
retirement, or a reduction in force, any shares of common stock previously
credited to a Participant shall be distributed free of restrictions during the
last month of employment. The current market value (defined as the closing price
for the stock on the New York Stock Exchange on the date in question) of such
shares shall be included in the Participant's final paycheck. Such Participant
shall be paid the full amount of any award (adjusted for partial participation)
declared subsequent to the date of such termination within 30 days of the date
of declaration. Any partial payments shall be made in cash.

        (b)  In the event a Participant ceases to be an employee during a year
by reason of a change in control, he shall be entitled to receive all amounts
deferred by him prior to February 12, 1991, and all undistributed portions for
prior Plan years. He shall also be entitled to an award for the year of such
event as if he had been an employee throughout such year. The entire amount of
any award for such year shall be paid in a lump sum within 60 days after the end
of the year in question. Such amounts shall be paid in cash.

        A Change in Control of the Company shall be deemed to have occurred if
(i) any "Acquiring Person" (as such term is defined in the Rights Agreement
dated as of February 13, 1996, between the Company and U. S. Bank, National
Association ("Rights Agreement")) is or becomes the beneficial owner (as such
term is used in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company representing 25 percent or more of the combined voting
power of the Company; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
as of May 19, 1998, constitute the Company's Board of Directors ("Board") and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
May 19, 1998, or whose appointment, election or nomination for election was
previously so approved or recommended; or (iii) the Company's stockholders
approve a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior

--------------------------------------------------------------------------------


to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60 percent of the combined voting power of the
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company's then outstanding securities; or (iv) the Company's
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. A Change in Control, however, shall not be considered to
have occurred until all conditions precedent to the transaction, including but
not limited to, all required regulatory approvals have been obtained.

        Paragraph 9.    Interest on Previously Deferred Amounts.    Amounts
voluntarily deferred prior to February 12, 1991, shall be credited with interest
from the date the payment was first available in cash to the date of actual
payment. Such interest shall be calculated at a monthly rate using the typical
rates paid by major banks on new issues of negotiable Certificates of Deposit in
the amounts of $1,000,000 or more for one year as quoted in The Wall Street
Journal on the Thursday closest to the end of the month or other published
source of rates as identified by Questar Corporation's Treasury department.

        Paragraph 10.    Coordination with Deferred Compensation Plan.    Some
Participants are entitled to defer the receipt of their cash bonuses under the
terms of the Company's Deferred Compensation Plan, which became effective
November 1, 1993. Any cash bonuses deferred pursuant to the Deferred
Compensation Plan shall be accounted for and distributed according to the terms
of such plan and the choices made by the Participant.

        Paragraph 11.    Death and Beneficiary Designation.    In the event of
the death of a Participant, any undistributed portions of prior awards shall
become payable. Amounts previously deferred by the Participant, together with
credited interest to the date of death, shall also become payable. Each
Participant shall designate a beneficiary to receive any amounts that become
payable after death under this Paragraph or Paragraph 8. In the event that no
valid beneficiary designation exists at death, all amounts due shall be paid as
a lump sum to the estate of the Participant. Any shares of restricted stock
previously credited to the Participant shall be distributed to the Participant's
beneficiary or, in the absence of a valid beneficiary designation, to the
Participant's estate, at the same time any cash is paid.

        Paragraph 12.    Amendment of Plan.    The Company's Board of Directors,
at any time, may amend, modify, suspend, or terminate the Plan, but such action
shall not affect the awards and the payment of such awards for any prior years.
The Company's Board of Directors cannot terminate the Plan in any year in which
a change of control has occurred without the written consent of the
Participants. The Plan shall be deemed suspended for any year for which the
Board of Directors has not fixed a maximum dollar amount available for awards.

        Paragraph 13.    Nonassignability.    No right or interest of any
Participant under this Plan shall be assignable or transferable in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, bankruptcy,
or in any other manner, and no right or interest of any Participant under the
Plan shall be liable for, or subject to, any obligation or liability of such
Participant. Any assignment, transfer, or other act in violation of this
provision shall be void.

        Paragraph 14.    Special Limitation.    The Company's shareholders have
not been asked to approve the Plan. Consequently, awards payable under the Plan
do not constitute performance based compensation under Section 162(m) of the
Internal Revenue Code of 1986 as amended. Any portion of an award otherwise
payable under this Plan to a Participant who is listed in the compensation table
of the Company's proxy statement will be deferred to the extent that the Company
cannot take a tax

--------------------------------------------------------------------------------


deduction for it. The deferred payment will be made as soon as the Company can
take a deduction for it.

        Paragraph 15.    Effective Date of the Plan.    The Plan shall be
effective with respect to the fiscal year beginning January 1, 1984, and shall
remain in effect until it is suspended or terminated as provided by
Paragraph 12.

--------------------------------------------------------------------------------




QuickLinks


Exhibit No. 10.2.



QUESTAR CORPORATION ANNUAL MANAGEMENT INCENTIVE PLAN (As amended and restated
effective February 11, 2003)
